Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 22, 1996, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
While an inmate at Broome County Jail in Broome County, defendant forcibly compelled a 15-year-old male, who was also incarcerated at the jail, to engage in deviant sexual intercourse. Defendant subsequently pleaded guilty to the crime of sodomy in the first degree and was sentenced to 4 to 8 years in prison. His attorney has made an application to be relieved of further representing defendant upon the basis that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record, we agree. Defendant entered a voluntary, knowing and intelligent plea of guilty to the subject crime. In addition, the sentence imposed was agreed to by defendant as part of the plea bargain, is within statutory guidelines and is justified given the nature of the crime. Therefore, defense counsel’s application for leave to withdraw is granted and the judgment affirmed (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.